Name: Commission Regulation (EC) No 7/94 of 4 January 1994 repealing Regulation (EC) No 3589/93 applying the duty in the Common Customs Tariff to imports of fresh lemons originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 1 . 94 Official Journal of the European Communities No L 3/5 COMMISSION REGULATION (EC) No 7/94 of 4 January 1994 repealing Regulation (EC) No 3589/93 applying the duty in the Common Customs Tariff to imports of fresh lemons originating in Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1252/73 of 14 May 1973 on imports of citrus fruits origi ­ nating in Cyprus ('), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 3589/93 (2) applied the duty in the Common Customs Tariff to imports of fresh lemons originating in Cyprus ; Whereas, pursuant to the second paragraph of Article 4 of Regulation (EEC) No 1252/73, this rule remains in force until the quotations referred to in Article 2 ( 1 ) of that Regulation , adjusted by the convention factors and following deduction of import charges other than customs duties, remain equal to or higher than the price laid down in Article 3 of that Regulation for three consecutive market days on the representative markets of the Community with the lowest quotations ; Whereas the present trend of prices of Cypriot products on the representative markets indicates that the condi ­ tions set out in the second paragraph of Article 4 of Regulation (EEC) No 1252/73 are fulfilled ; whereas Regulation (EC) No 3589/93 should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3589/93 is hereby repealed. Article 2 This Regulation shall enter into force on 5 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 133, 21 . 5 . 1973 , p. 113 . 2 OJ No L 326, 28 . 12 . 1993, p. 51 .